_   .
            .   .




                           THIC    ATIWDRNEY   GENERAL
                                      OF 7JFExAs
                                    Ausn~.    T-s      78712
AlTORNlCY       CIWERAL

                                        August 2, 1968

            Honorable J. W. Edgar               Opinion NO.M-263
            Commissioner of Education
            Texas Education Agency               Re:   Whether the Central Edu-
            Austin, Texas 78711                        cation Agency may assign
                                                       a staff member, under the
                                                       proposed agreement with
                                                       the United States Office
                                                       of Education, and continue
                                                       to pay his State salary
                                                       and benefits under a
                                                       partial.lyreimbursable
                                                       agreement during the period
                                                       of assignment to duties in
                                                       Washington, D.C., and re-
            Dear Dr. Edgar:                            lated question.
                      You have requested the opinion of this office upon
            certain questions, the first of which is as follows:
                      "1. May Central Education Agency assign a
                 staff member, under the agreement proposal by
                 the U. S. Office of Education, and continue to
                 pay him State salary and benefits (partially
                 reimbursable) during the time of such assign-
                 ment to duties at Washington, D. C.?"
                      In connection with the foregoing question you have
            stated that pursuant to a proposed agreement between the Central
            Education Agency and the United States Office of Education a
            staff member of the Central Education Agency would be assigned
            to the Washington, D. C. office of the United States Office of
            Education as an Education Fellow. This staff member would spend
            a period of ten months as an assistant on the staff of the
            United States Commissioner of Education and following such as-
            signment would return to the Central Education Agency. You have
            stated that the purpose of the Fellowship program is to provide
            your employee with the opportunity to gain an understanding of
            the Federal-State-local educational relationships and become
            knowledgeable about the role of the United States Office of
            Education therein.
                          Tha annual current State salary of the staff member

                                             -1272-
.




Hon. J. W. Edgar, page 2     (M-263)

    being considered for assignment is $9,840.00. Under the pro-
    posed agreement between the United States Office of Education
    and the Central Education Agency, the staff member would be
    retained on the payroll of the Central Education Agency during
    the period of his assignment. However, under the proposed
    arrangement, the United States Office of Education would reim-
    burse the Central Education Agency at the annual rate of
    $9,657.00. The question has arisen as to whether this staff
    member may be paid by State warrant for the period of time
    covered by the proposed agreement because such staff member
    would not be performing the duties for which he was employed
    by the State.
              A review of the proposed agreement between the Central
    Education Agency and the United States Office of Education re-
    veals that such agreement actually is a grant from the United
    States Office of Education to the Central Education Agency
    to enable a staff member of the Central Education Agency to
    obtain certain training and experience beneficial to the Central
    Education Agency in its cooperative activities with the United
    States Office of Education as the State is being reimbursed the
    salary of the employee during the training period.
              Section 5 of Article 2654-3b, Vernon's Civil Statutes,
    provides that:
              "The State Board of Education shall be re-
         sponsible for maintaining State programs and
         activities designed to bring about improvement
         in the public schools. In discharging this re-
         sponsibility, the Board is,authorized to enter
         into contracts for grants from both public and
         private organizations and to expend such funds
         for the specific purposes and in accordance with
         the terms of the contract with the contracting
         agency." (Emphasis added.)
              Senate Bill 15, Acts of the 60th Legislature, Regular
    Session, 1967, the General Appropriations Bill, provides in the
    departmental appropriation to the Central Education Agency that:
              "The proper officer or officers of the
         Central Education Agency are hereby authorized
         to make application for and accept any other
         gifts, grants or allotments from the United
         States Government or other sources to be used
         on cooperative and other projects and programs
         in Texas. Any such Federal and other funds

                                - 1273-
,    .




Hon. J. W. Edgar, page 3 (M-263)


     as may be deposited in the State Treasury are
     hereby appropriated to the specific purposes
     authorized by the Federal Government and
     other contracting organizations, and the
     State Board of Education is author-       ex-
     pend these funds in accordance with the terms
     of the contract with the contracting agency._,
     . . .   (Emphasis added.)
          The answer to the question which you have initially
posed is governed by the application of Section 51 of Article III
of the Texas Constitution, which is set forth, in part, as follows:
          "The Legislature shall have no power to
     make any grant or authorize the making of any
     grant of public moneys to any individual, as-
     sociation of individuals, municipal or other
     corporations whatsoever; . . ."
          While it is apparent that the foregoing constitutional
provision prohibits the Legislature from granting or appropriating
public moneys to any individual, association of individuals, mu-
nicipal or other corporations, the Texas courts have interpreted
Section 51 of Article III of the Constitution of Texas as not pre-
venting the Legislature from appropriating State funds to an in-
dividual, association of individuals, municipal or other corpora-
tions if the use and purpose of the appropriation is for the
furtherance of the governmental duties of the State. If the ap-
propriation is for a use not related to State governmental duties
and functions, such appropriation is a gratuity and invalid.
Bexar County v. Linden, 110 Tex. 339, 220 S.W. 760 (1920); Road
District No. 4, Shelby Co. v. Allred, 68 S.W.2d 164 (Comm.App.
1934) opinion adopted by the Supreme Court; City of Aransas
Pass 4. Keeling, 112 Tex. 339, 247 S.W. 818 (1923); Jones v.
Alexander, 59 S.W.Zd 1083 (Connn.App.1933), opinion adopted by
the Supreme Court; Texas Pharmaceutical Association v. Dooley,
90 S.W.Zd 328 (Tex.Civ.App. 1936); Jefferson Co. v. Board of
Co. and Dist. Road Indebtedness, 182 S.W.2d 908 (1944).
          The authorization for the expenditure of appropriated
funds for State employees to attend schools, clinics, conferences
and other activities for training purposes is directly and sub-
stantially related to the performance of the State's governmental
functions and duties. The limitation imposed by the provisions
of Section 51 of Article III of the Constitution of Texas, is
that no State employees or officials may attend schools, clinics,
conferences or other like activities, at State expense, when
such activities bear no substantial and direct relation to the
governmental duties and functions of the State.
                             -1274-
                                                     .   .




Hon. J. W. Edgar, page 4 (M-263)


          In reviewing past Attorney General's Opinions on the
question of training of governmental personnel, it is noted that
the following rules have been consistently applied to determine
whether the training was such that the State could pay for it.
The question asked is whether the training described will be
directly and substantially used to facilitate the governmental
duties and functions of the State agency requesting such train-
ing. Also, whether the facts establish that there is a rea-
sonable, substantial and direct relationship between the purpose
of the training and the accomplishment of the governmental
functions entrusted to the employee. Attorney General's Opinion
WW-83 (1957) - Insurance Commission employee training at IBM
school, two weeks course; Attorney General's Opinion WW-223
(1957) - Department of Public Safety employee pilot training
in Flight Proficiency Training Program; Attorney General's
Opinion R-2128 (1950) - Department of Public Safety employee
training in Police Administration at Northwestern University,
four and one-half months,course; Attorney General's Opinion
WW-433 (1958).
          In applying the above rules to the fact situation that
you have presented, it is our'opinion that the training pro-
vided your staff member, under the proposed agreement with the
United States Office of Education, will be directly and sub-
stantially used to facilitate the administration of the govern-
mental duties of the Central Education Agency. As the Central
Education Agency must of necessity work closely with the United
States Office of Education, it would appear to be most advan-
tageous to have employees of your agency familiar with the op-
erations of this Federal agency , as well as the programs which
are administered by them which would be beneficial to the Central
Education Agency. Cooperating and dealing with the United
States Office of Education in programs and activities designed
to bring about improvement in,the public schools of this State
is an authorized governmental function and duty of the Central
Education Agency. The training in question bears a reasonable,
substantial and direct relationship to such governmental duties
and functions.
          Consequently, we are of the opinion that the Central
Education Agency has the authority to enter into an'agreement,
such as the proposed agreement, with the United States office
of Education, and that the employee of the Central Education
Agency assigned to the United States Office of Education at
Washington, D. C.,for training, may continue to be paid his
salary as a State employee.
          The next question which you have posed is as follows:

                              -1275-
.    .

Hon. J. W. Edgar, page 5   (M-263)

          "2. Does Central Education Agency have
     the authority to pay registration, tuition fees,
     travel, per diem and other necessary expenses
     (reimbursable from Title V funds) to staff-
     salaried employees who are selected, authorized
     and directed by the Commissioner of Education to
     attend certain institutes, seminars, workshops
     or other like training programs (sponsored by
     recognized training facilities or institutions
     of higher learning) and designed to improve
     their professional and/or technical knowledge
     toward the performance of their State job?"
          In connection with the foregoing question you have
stated that:
          "A second separate problem concerns one of
     the plans involving the Central Education Agency
     under Title V, Section 503, P.L. 89-10, the Ele-
     mentary and Secondary Education Act of 1965. This
     State plan and application for Federal funds was
     developed pursuant to that Act to provide for pay-
     ment of registration, tuition, fees, travel, perdiem
     and other necessary expenses for selected staff
     members who have been authorized and/or directed
     by me as Commissioner of Education to attend in-
     stitutes, seminars, workshops, or other training
     courses sponsored by institutions of higher learn-
     ing or other recognized training institutions to
     improve their professional and technical knowledge,
     and thereby be the better prepared and informed
     to perform their Agency jobs.   . . .
          "Staff members are selected to participate
     in training courses that are compatible with their
     field of specialization and all training programs
     must stand to serve the best interests of the
     Central Education Agency and contribute to the
     improvement of public education in the State of
     Texas. Most of the training courses involved are
     sponsored by institutions outside the State and
     are of varying duration. Some involve as little
     as two or three days; whereas others may be as
     much as three or four months in length."
          In connection with the foregoing question and facts,
you are concerned with whether the salary and travel expenses
of these employees selected to attend institutes, seminars,

                             -   1276-
Hon. J. W. Edgar, page 6 (M-263)


workshops or other training courses may be paid. In this
connection, you have referred to Sections 7, 9, 13, 14, 18 and
25 of Article V of Senate Bill 15, Acts of the 60th Legis-
lature, Regular Session, 1967, as well as Article 5165a,
Vernon's Civil Statutes, and Article 6813b, Vernon's Civil
Statutes.
          The aforesaid provisions deal with such subjects as
employee vacation and leaves, absences from the State, general
travel provisions, transportation allowances, restrictions on
registration fees, the appropriation of Federal funds received
by State agencies to the agencies receiving the same for the
purposes for which the Federal grant or aid was made, weekly
working hours of State employees and salaries of State employees.
          A review of the plan and appliaation of the Central
Education Agency to obtain Federal funds under Section 503 of
Title V, P.L. 89-10, the Elementary and Secondary Education Act
of 1965, reveals that such application for Federal funds has
as its purpose the strengthening of State Departments of Edu-
cation by staff development. Such result is to be accomplished
by employees of the Central Education Agency attending institutes,
seminars, workshops or other training courses to improve their
professional and technical knowledge and thereby be better pre-
pared and informed to perform their duties with the Central
Education Agency.
          In view of the foregoing, we are of the opinion that
the proposed activities of the Central Education Agency in having
certain employees attend training courses is a valid exercise
and function of the duties conferred upon the Central Education
Agency by the Legislature, and upon the same basis and reasoning
set forth in our answer to your initial question.
          In regard to the reimbursement of travel expenses and
registration fees of your staff members attending institutes,
seminars, workshops or other training courses in connection with
the Federal plan you have submitted, we would like to call your
attention to Attorney General's Opinion C-761 (1966) which held
that:
          "In Attorney General's Opinion C-671 (19661,
     it was held that appraisers employed by the
     Veterans' Land Board may attend an appraisal
     school at Texas A&M University and have their
     registration fees paid by the State. In that
     opinion, it was stated Section 18 of Article V
     of the General Appropriation Act of the 59th
     Legislature, pertaining to expenditure of money
                            -1277-
Hon. J. W. Edgar, page 7 (W-263)


     for dues or registration in joining or attending
     any type of organization, has no application so
     long as the State employee aoes not join the
     organization. Likewise, it was held in Attorney
     General's Opinion C-692 (19661, registration
     fees necessary to attend courses of instruction
     deemed necessary to the furtherance of govern-
     mental duties, imposed upon a State agency, may
     be paid by such State agency. . . .'I
          In Attorney General's Opinion C-551 (1965), it was held
that:
          "Federal 'trust' funds appropriated to the
     Health Department may be expended for transporta-
     tion, meals and lodging for personnel attending
     schools, clinics or conferences when leave from
     regular duties exceed thirty (30) calendar days
     in accordance with the agreement under which
     the funds are received; however, State derived
     funds appropriated to such department for personnel
     training may not be expended for this purpose
     other than in accordance with . . . the General
     Appropriations Act (19651."
          The foregoing opinions clearly set forth that payment
of registration fees required to enable State employees to attend
training courses necessary to the furtherance of their govern-
mental duties is authorized by the Texas Education Agency, and
that Federal "trust" funds appropriated to the Central Education
Agency may be expended for transportation expenses of employees
in accordance with the agreement under which the funds have been
received by the Central Education Agency from the Federal Govern-
ment.
                         SUMMARY
          The Central Education Agency may assign a
     staff member, under the proposed agreement between
     the Central Education Agency and the United States
     Office of Education, to duties at the United States
     Office of Education in Washington, D. C., for train-
     ing purposes, and such employee may continue to re-
     ceive and be paid his State salary.
          The Central Education Agency has the authority
     to pay registration, tuition fees, travel, per diem
     and other necessary expenses of staff members who
     are selected and directed by the Commissioner of
                            -1278-
Hon. J. W. Edgar, page 8 (M-263)


    Education   to attend certain institutes, seminars,
    workshops   and other like training programs de-
    signed to   improve their professional and technical
    knowledge   in the performance of    ir State job.
                                      /v



                                            C. MARTIN
                                         ey General of Texas
Prepared by Pat Bailey
Assistant Attorney General
APPROVED:
OPINION COMMITTEE
Hawthorne Phillips, Chairman
Kerns Taylor, Co-Chairman
Alan Minter
Neil Williams
Edward Esquivel
Brock Jones, Jr.
A. J. CARUBBI, JR.
Executive Assistant




                             - 1279 -